Citation Nr: 0004500
Decision Date: 02/18/00	Archive Date: 09/08/00

DOCKET NO. 98-03 758A              DATE FEB 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to payment/reimbursement of the cost of unauthorized
medical expenses incurred on September 4, 1996, September 6, 1996,
September 21 and 22, 1996, October 2, 1996, and October 7, 1996.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from July 1986 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from determinations of the Central Texas Veterans Health
Care System (CTVHCS), Veterans Center of the Department of Veterans
Affairs (VA), located in Temple, Texas.

FINDINGS OF FACT

1. The veteran incurred medical expenses on September 4, 1996,
September 6, 1996, September 21 and 22, 1996, October 2, 1996, and
October 7, 1996, pursuant to private medical care for Hodgkin's
disease; It that time her claim of entitlement to service
connection for Hodgkin's disease had been denied by the RO and an
appeal had been initiated.

2. Service connection was later granted for Hodgkin's disease and
a 100 percent rating assigned, effective April 15, 1996.

3. None of the medical care in question was provided incident to a
medical emergency of such nature that delay would have been
hazardous to the veteran's life or health.

CONCLUSION OF LAW

The criteria for VA payment or reimbursement for the cost of
unauthorized medical expenses incurred on September 4, 1996,
September 6, 1996, September 21 and September 22, 1996, October 2,
1996, and October 7, 1996 have not been met. 38 U.S.C.A. 1728(a),
5107 (West 1991); 38 C.F.R. 17.120 (1999).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The private medical evidence of record first shows Hodgkin's
disease in March 1996, when the veteran, who was separated from
service in January 1992, was admitted to a private hospital with an
almost one year history of a cervical region mass. She denied
abdominal discomfort, chronic cough, difficulty swallowing,
hoarseness, and dyspnea and was reported to have been in good
health. After a biopsy of the neck mass, the diagnosis was
Hodgkin's lymphoma. Although the private medical evidence does not
appear to relate the veteran's disease to service, the RO afforded
the veteran an examination in November 1996 at which time she told
the examiner that she had had a six year history of sore throat and
neck pain accompanied by an upset stomach. The examiner concluded
that the veteran had Hodgkin's disease "occurring while on active
duty."

On September 4, 1996, the veteran underwent computerized tomography
of her neck and chest for diagnostic purposes pertinent to
Hodgkin's disease at Metroplex Hospital. The findings were
interpreted as representative of a major improvement when compared
to previous findings in February and April 1996. On September 6,
1996, the veteran underwent laboratory testing at Metroplex
Hospital in connection with evaluation of her Hodgkin's disease.

On September 21, 1996, the veteran presented at the Metroplex
Hospital with a low hemoglobin and hematocrit, which had been found
on routine examination, and complaints of feeling increasingly
tired. It was noted that she had been doing well recently and had
been undergoing chemotherapy for Hodgkin's disease. On examination,
she was described as well nourished and appeared slightly pale and
tired. She was admitted for slow transfusion of four units of
packed red cells. She was noted to tolerate the procedure well and
was held overnight, with follow-up review and discharge the
following day, September 22, 1996.

- 3 - 

On October 2, 1996, the veteran underwent diagnostic radiology at
Metroplex Hospital, and on October 7, 1996, she underwent a nuclear
medicine study, both related to her Hodgkin's disease.

In a decision dated in December 1996, the RO established service
connection for Hodgkin's disease and assigned a 100 percent rating,
effective April 15, 1996

CTVHCS determined that the above incidents of treatment were not
emergent in nature and that such care was available at the VA
facility. The veteran appealed CTVHCS' denial of her claim.

Analysis

VA is required to furnish on an ambulatory or outpatient basis
medical services for any disability of a veteran who has a service-
connected disability rated at 50 percent or more. 38 U.S.C.A. 1710
(West 1991 & Supp. 1999); 38 C.F.R. 17.60, 17.60d (1995),
redesignated as 38 C.F.R. 17.93, 17.96 (1999). In this case, the
veteran is service-connected for Hodgkin's disease rated as 100
percent disabling and is entitled to VA treatment of such. However,
the veteran is claiming payment/reimbursement for private medical
care expenses incurred while her claim for service connection for
Hodgkin's Disease was pending. At that time the RO had found her
claim to be not well grounded, as she had submitted no medical
evidence to link Hodgkin's disease to service. She had initiated an
appeal and then service connection was granted by a December 1996
rating decision, with an April 1996 effective date assigned.
Subsequent to the grant of service connection, the veteran timely
filed her claim for payment of the unauthorized medical services
provided on the dates in question. 38 C.F.R. 17.126(b)(2) (1999).
She argues that her cancer treatment left her in a weakened immune
state and thus the procedures in question were emergent in nature.
She also argues that due to VA's denial of service connection VA
facilities were unavailable to her. She therefore contends that
payment/reimbursement of the monies paid to obtain such private
care is in order.

- 4 -

Legislation providing for medical treatment benefits to veterans,
to include the above, contemplates that government facilities,
which are especially maintained for that purpose at considerable
expense, shall be used to the fullest extent possible. See 38
U.S.C.A. 1703 (West 1991 & Supp. 1999).

However, there are regulatory criteria that permit VA to assume
financial responsibility for medical expenses incurred by veterans
at private facilities under certain circumstances. For example, VA
reimbursement for private medical expenses may, subject to other
requirements, be granted if prior authorization for the private
medical treatment in question is obtained from VA. 38 C.F.R. 17.54
(1999). In the instant case, the facts do not show, nor does the
veteran argue, that authorizations to obtain treatment at a non-VA
facility were obtained to fall within the situation of 38 C.F.R.
17.54. Thus, the decision herein is based upon the regulations
governing reimbursement of non-authorized expenses.

Unauthorized expenditures may be paid or reimbursed in accordance
with 38 U.S.C.A. 1728; 38 C.F.R. 17.120. Such reimbursement is
available only where:

(1) such care or services were rendered in a medical emergency of
such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a veteran in need
thereof

(A) for an adjudicated service-connected disability,

(B) for a non-service-connected disability associated with and held
to be aggravating a service-connected disability,

5 -

(C) for any disability of a veteran who has a total disability
permanent in nature from a service-connected disability, or

(D) for any illness, injury, or dental condition in the case of a
veteran who (i) is a participant in a vocational rehabilitation
program (as defined in section 3101(9) of this title), and (ii) is
medically determined to have been in need of care or treatment ....
; and

(3) [VA] or other Federal facilities were not feasibly available,
and an attempt to use them beforehand would not have been
reasonable, sound, wise, or practical.

38 U.S.C.A. 1728(a).

To establish entitlement to payment or reimbursement of the cost of
unauthorized medical service, all of the three criteria under 38
U.S.C.A. 1728 and 38 C.F.R. 17.120 must be satisfied. See also
Malone v. Gober, 10 Vet. App. 539, 542 (emphasis added), citing
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6
Vet. App. 66 (1993).

The initial criterion for reimbursement or payment of the expenses
at issue is that the care or services were rendered in a medical
emergency of such nature that delay would have been hazardous to
the veteran's life or health. The Court has defined an emergency as
"a sudden, generally unexpected occurrence or set of circumstances
demanding immediate action." Hennessey v. Brown, 7 Vet. App. 143,
147 (1994) (quoting WEBSTER'S NEW WORLD DICTIONARY, THIRD COLLEGE
EDITION 444 (1988)). Here, the incidents of medical care in
question, with the exception of the September 21 and 22, 1996
hospitalization, were diagnostic procedures only, conducted in
connection with routine ongoing treatment and evaluation for
Hodgkin's disease. There is nothing in the medical evidence to
suggest that any of those procedures was required on an emergent
basis. Also, the

- 6 - 

medical records for the September 21/22, 1996 hospitalization do
not note any emergent circumstances for the veteran's admission. In
fact one record pertaining to that hospitalization indicates that
the veteran had been doing well recently. There is no physician's
comment or other indication in the medical records the veteran's
admission for a blood transfusion was on an emergency basis. The
facts simply do not support a finding that emergent treatment was
provided on any of the dates in question, or that any delay would
have been hazardous to the veteran's life or health. Thus,
entitlement to payment or reimbursement of the cost of unauthorized
medical services for such dates is denied. 38 C.F.R. 17.120; Malone
v. Gober, 10 Vet. App. 539, 542.

As all three criteria of 38 U.S.C.A. 1728(a) must be met, and the
evidence does not show that any of the medical care in question was
for an emergency, that alone precludes payment/reimbursement under
applicable regulations. While the veteran has alleged that delay
would have been dangerous to her life, that is not supported by the
actual medical records. In reaching its decision, the Board has
considered the doctrine of granting the benefit of the doubt to the
veteran but does not find that the evidence is approximately
balanced such as to warrant its application. 38 C.F.R. 5107(b).

ORDER

VA payment or reimbursement for the cost of unauthorized medical
expenses incurred on September 4, 1996, September 6, 1996,
September 21 though September 22, 1996, October 2, 1996, and
October 7, 1996 is denied.

JANE E. SHARP
Member, Board of Veterans' Appeals

- 7 - 



